Citation Nr: 1415944	
Decision Date: 04/10/14    Archive Date: 04/24/14

DOCKET NO.  11-14 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to a one-time payment from the Filipino Veterans Equity Compensation Fund (FVEC). 


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

According to documents submitted by the appellant, the Veteran reportedly served as a guerilla in the Philippines during World War II between October 1942 and August 1945. The appellant is an individual whom the Veteran designated as his beneficiary. 

This matter comes before the Board of Veterans' Appeals (Board) from a May 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.

The appellant initially requested a hearing before the Board, but subsequently withdrew her request. 


FINDING OF FACT

The Veteran died in June 2007; his death preceded the enactment of the American Recovery and Reinvestment Act on February 17, 2009.


CONCLUSION OF LAW

The requirements for eligibility to a one-time payment from the FVEC are not met. 38 U.S.C.A. § 501(a) (West 2002); American Recovery and Reinvestment Act 
§ 1002, Pub. L. No. 111-5 (enacted Feb. 17, 2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013)), imposes obligations on VA in terms of its duties to notify and assist claimants. For claims such as adjudicated below, however, where the decision rests on the interpretation and application of the relevant law, the VCAA does not apply. See Mason v. Principi, 16 Vet. App. 129 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Under the American Recovery and Reinvestment Act, a one-time benefit is provided for certain Philippine veterans to be paid from the FVEC. American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted Feb. 17, 2009). Payments for eligible persons will be either in the amount of $9,000 for non-United States citizens, or $15,000 for United States citizens. 

Section 1002 addresses Payments to Eligible Persons Who Served in the United States Armed Forces in the Far East during World War II. Section 1002(c)(1) provides that the Secretary may make a payment from the compensation fund to an eligible person who, during the one-year period beginning on the date of the enactment of the Act, submits to the Secretary a claim for benefits under this section. The application for the claim shall contain such information and evidence as the Secretary may require. Section 1002(c)(2) provides that if an eligible person who has filed a claim for benefits under this section dies before payment is made under this section, the payment under this section shall be made instead to the surviving spouse, if any, of the eligible person. 

Section 1002(d) provides that an eligible person is any person who--(1) served--(A) before July 1, 1946, in the organized military forces of the Government of the Commonwealth of the Philippines, while such forces were in the service of the Armed Forces of the United States pursuant to the military order of the President dated July 26, 1941, including among such military forces organized guerrilla forces under commanders appointed, designated, or subsequently recognized by the Commander in Chief, Southwest Pacific Area, or other competent authority in the Army of the United States; or (B) in the Philippine Scouts under section 14 of the Armed Forces Voluntary Recruitment Act of 1945 (59 Stat. 538); and (2) was discharged or released from service described in paragraph (1) under conditions other than dishonorable. Section 1002(j)(2) also provides that VA will administer its provisions in a manner consistent with VA law except to the extent otherwise provided in the statute.

The Veteran's death certificate indicates that he died in June 2007, over two years prior to the enactment of the American Recovery and Reinvestment Act. The appellant has submitted two documents, both apparently signed by the Veteran two days prior to his death. In one such document, the Veteran stated that he was naming the appellant as his "true and lawful attorney" in transacting all business and receiving all benefits in his stead from the "Philippine Veterans Affairs Office." In the other document, the Veteran authorized the appellant to make all legal transactions on his behalf and to be his sole beneficiary/heir "that may accrue in my name as a WW II ..." after his death or incapacity. Although the RO referred to the appellant as alternatively the Veteran's "granddaughter" or "grandniece," the paperwork contains no indication of any familial relationship between the Veteran and the appellant. 

The appellant's application for a one-time payment from the Filipino Veterans Equity Compensation Fund (FVEC) was received in November 2009. She does not argue, and the evidence does not show, that she is a person who meets the definition of an "eligible person" provided by Section 1002(d) and is personally eligible for payment from the fund. Rather, she contends that the Veteran met the criteria, and thus (as his "designated heir") she may receive payments on his behalf.

The Board finds that the appellant may not receive any benefits from FVEC. The regulations specifically state that, in order to receive payments, an "eligible person," such as reportedly the Veteran, must have filed an application during the one-year period following the Act's enactment. The Veteran's death certificate shows that he died in June 2007, more than two years before the operative law was enacted. Thus, the Veteran could not have filed a claim for compensation from the FVEC. Moreover, under the law, the only individuals other than the "eligible persons" themselves authorized to receive funds from the FVEC are surviving spouses, and they may only receive funds provided that the "eligible person" filed a timely claim prior to his or her deaths. The appellant makes no claim to be the Veteran's surviving spouse. As the appellant is not the Veteran's surviving spouse, she would not have been eligible to receive benefits on the Veteran's behalf even if he had filed a claim prior to his death.

In her May 2011 Substantive Appeal to the Board, the appellant wrote that she should be eligible to receive benefits because she was his "designated heir" and "it was nobody's fault if he died before the VA law was passed." She also stated that the "spirit of VA law entitles all veterans (FILIPINO/AMERICAN) its benefits.' She indicated that "whether he died before the bill was signed is less important than giving the benefit to these veterans." The appellant's argument is, essentially, one of compassionate relief. While the Board is sympathetic to her claim and notes the Veteran's reported service, it finds no entitlement under the law to the benefits she seeks.

There is no legal basis on which the appellant's claim can be granted. As the law, and not the evidence, is dispositive in this case, the claim must be denied as a matter of law. Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

The appellant is not eligible for a one-time payment from the FVEC. 



____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


